       Case 4:19-cv-00113-JM-JTR Document 59 Filed 09/15/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TIMOTHY STEPHENS                                                                    PLAINTIFF
ADC #145440

V.                                 No. 4:19CV00113-JM-JTR

MIKE SYLVESTER, Jail Administrator,
Pulaski County Sheriff Office, et al.                                           DEFENDANTS


                                           ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court’s findings in all respects. Defendants’ Motion

for Summary Judgment (Dkt. No. 40) is DENIED.

       IT IS SO ORDERED this 15th day of September, 2020.




                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE
